DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MICHAEL A. FLICKER and JOYCE FLICKER,
                            Appellants,

                                    v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-2419

                              [May 26, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE 18-
011632 (03).

  Joseph S. Kashi of Joseph S. Kashi, P.A., Plantation, for appellants.

  Neil Rose and Stephen Berkovits of Bernstein, Chackman & Liss,
Hollywood, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.